                         IN THE UNITED STATES DISTRICT COURT FOR
                                 THE SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION


           UNITED STATES OF AMERICA,

           V.                                                 CASE NOS. CR415-085
                                                                           CV419-026
           JEREMY ALPHONZO JAMES,


                 Defendant.




                                                 ORDER



                Before   the      Court     is    the    Magistrate    Judge's    Report       and

           Recommendation,       to   which      no   objections    have   been   filed   (Doc.

           92).^ After careful consideration and review of the record, the

           report and recommendation is ADOPTED as the Court's opinion in

           this case. As     a    result.     Defendant's Motion       to   Vacate     under   28

           U.S.C. § 2255 (Doc. 90) is DENIED. In addition. Defendant is not

           entitled to a Certificate of Appealability, rendering moot any

           request to proceed in forma pauperis on appeal. The Clerk of

           Couift is/DIRECTED to close this case.

                 0/Q=RDERED this                  day of March 2019.
i-'i T.-




                                                      WILLIAM T. MOORE,p'^JR.
                                                      UNITED STATES   DISTRICT COURT
                                                      SOUTHERN   DISTRICT OF GEORGIA




           ^ Consistent with the report and                recommendation, all citations
           are to Defendant's criminal docket in CR416-085.
